                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF PENNSYLVANIA
___________________________________________

RANDY JENRETTE,                            :
          Petitioner,                      :
                                           :
            v.                             :                                 No. 17-cv-04799
                                           :
SUPERINTEDNENT SCI GRATERFORD,             :
THE DISTRICT ATTORNEY OF THE COUNTY :
OF PHILADELPHIA, and THE ATTORNEY          :
GENERAL OF THE STATE OF                    :
PENNSLYVANIA,                              :
                  Respondents.             :
____________________________________________

                                           ORDER

        AND NOW, this 31st day of October, 2019, after de novo review of Petitioner Randy
Jenrette’s petition for writ of habeas corpus, ECF No. 1; the Report and Recommendation
(“R&R”) of Magistrate Judge Thomas J. Reuter, ECF No. 9; the objections to the R&R, ECF
Nos. 14, 16, and for the reasons set forth in the Opinion dated October 30, 2019, IT IS
HEREBY ORDERED THAT:

       1.     The Report and Recommendation, ECF No. 9, is APPROVED and ADOPTED;
       2.     The objections, ECF No. 14 and ECF No. 16, to the Report and Recommendation
              are OVERRULED;
       3.     The petition for writ of habeas corpus, ECF No. 1, is DENIED;
       4.     There is no basis for the issuance of a certificate of appealability; and
       5.     The case is CLOSED.
                                                     BY THE COURT:




                                                     /s/ Joseph F. Leeson, Jr.____________
                                                     JOSEPH F. LEESON, JR.
                                                     United States District Judge

                                                1
                                             103119
